599 F.2d 261
UNITED STATES of America, Appellee,v.Anthony PETRANGELO, Appellant.UNITED STATES of America, Appellee,v.William WOLK, Appellant.
Nos. 79-1094, 79-1095.
United States Court of Appeals,Eighth Circuit.
Submitted May 17, 1979.Decided May 22, 1979.

Anthony Petrangelo, pro se.
William C. Wolk, pro se.
Before LAY, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
Each appellant in these consolidated prisoner appeals pleaded guilty to a one-count indictment charging him with conducting an illegal gambling business in violation of 18 U.S.C. § 1955.  Each then filed a motion to vacate sentence and set aside his guilty plea, pursuant to 28 U.S.C. § 2255 and Fed.R.Crim.P. 32(d).


2
The motions, which are identical, allege that because of the erroneous denial of their motions to discover the identity of informants upon whose affidavits a wiretap application was based, appellants were unable to pursue their only defense suppression of wiretap evidence.  They contend that as a result they were forced to plead guilty and receive a lesser sentence or receive a longer sentence following trial.


3
The district court denied the motions without holding a hearing.  It held the pleas were not involuntary because they were motivated by the strength of the prosecution's evidence, even though the appellants considered the evidence inadmissible.  See Tucker v. United States, 470 F.2d 220 (8th Cir. 1972), Cert. denied, 412 U.S. 929, 93 S. Ct. 2758, 37 L. Ed. 2d 157 (1973).  When construed as a challenge to the merits of the pretrial orders, the court ruled the allegations did not present grounds for relief because a voluntary plea of guilty waives all nonjurisdictional defects.  Id. at 222.


4
We find no error and therefore affirm on the basis of the well reasoned district court opinion.  8th Cir.R. 9(a).


5
Judgment affirmed.